Citation Nr: 1435103	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was granted for bilateral hearing loss and a noncompensable rating was assigned, effective December 15, 2009.  The Veteran timely appealed and a supplemental statement of the case (SSOC) regarding the propriety of the noncompensable rating was issued in October 2013.  

The Board remanded the case in August 2013 for additional development, to include obtaining any outstanding treatment records.  The claim has now been returned to the Board for further appellate consideration.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his bilateral hearing loss, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Since the December 15, 2009, effective date for the grant of service connection, audiometric testing includes authorized VA audiometric exam in August 2010 where the Veteran had Level III hearing in the left ear and Level I hearing in the right ear.  When examined in May 2011, the Veteran had Level II hearing in the right ear and Level I hearing in the left ear.  

2.  The criteria are not met for more than an initial noncompensable (0 percent) disability rating.  


CONCLUSION OF LAW

The criteria for an initial (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 4.7, 4.85, Diagnostic Code (DC) 6100, 4.86 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013; 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a January 2010 letter issued shortly after the Veteran filed a claim for benefits.  The VCAA letter informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the 2010 letter mentioned above explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

The Veteran's appeal for a higher initial rating for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2010 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2013) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the present case, the Veteran's service treatment records (STRs), private treatment records, VA treatment records, and his statements have been obtained and associated with the claims file.  Also of record are numerous lay statements submitted in support of the Veteran's claim.  

Further, VA provided an examination in August 2010 to obtain medical evidence as to the current severity of bilateral hearing impairment.  The examination is adequate because it was performed by a medical professional and was based on a solicitation of history and symptomatology from the Veteran, examination of the Veteran, and review of the claims folder and medical records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and statements concerning the claimed disorder.  She also reported whether the disability caused functional impairment.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013) ; 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific Rating Criteria Regarding Hearing Loss

The RO has assigned an initial noncompensable disability rating for the Veteran's bilateral hearing loss in accordance with the criteria set forth under 38 C.F.R. § 4.85, DC 6100 (2013).  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100 (2013).  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2013).  

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2013).  

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, DC 6100 (2013).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Background

In numerous statements of record (as submitted by the Veteran and by his friends and family), it is argued that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.  Review of these statements attests to the severity of his hearing impairment.  For example, he has to watch television at a very loud volume in order to hear it.  He does not hear when an alarm clock rings.  He has to lean in to others when they are speaking in order to hear what they are saying.  

The Veteran filed a claim for service connection for hearing loss in January 2010.  Review of his STRs reflects hearing loss at time of induction and at time of discharge.  

In support of his claim, he submitted two private audiological examinations, dated in June and July 2009, respectively.  The June 2009 report included diagnosis of bilateral hearing loss, worse in the left ear than the right.  Also submitted was a January 2010 private report from a private audiologist wherein it was noted that the June 2009 audiogram showed that the Veteran had a mild to profound sensorineural hearing loss in the left ear.  The audiologist noted that the Veteran had a history of noise exposure via military service.  Though he could not prove that the Veteran's hearing loss was a direct result of service, he stated that research had shown that noise, as well as other factors, might contribute to sensorineural hearing loss.  

On the authorized audiological evaluation in August 2010, the Veteran reported a history of inservice exposure with the security police.  His post service employment of 40 years had involved construction.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
70
70
LEFT

45
60
80
80

Average pure tone decibel losses were 53.75 in the right ear and 66.25 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear.  The examiner noted that the Veteran's hearing loss had "significant" effects on his occupation abilities.  There were no effects on usual daily activities.  The audiologist opined that the Veteran's hearing loss progressed during service due to inservice noise exposure.  

Upon rating decision in September 2010, the RO granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable rating, effective December 15, 2009.  This grant was based on aggravation of a preexisting condition.  The preservice degree of hearing impairment was determined to be 0 percent.  

Additional audiometric examination from May 2011 is also of record.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
70
70
LEFT

45
60
80
80

Average pure tone decibel losses were 53.8 in the right ear and 66.3 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

A statement was received by the Veteran's representative in January 2012 indicating that the Veteran would have an additional audiological examination, and that the results would be furnished to the Board in support of his claim.  In an effort to facilitate the receipt of such information, the Board remanded the claim for this development in August 2013.  No pertinent treatment records, however, were added to the claims file.  The Veteran did submit an additional statement in September 2013 in which he stated that no such audiological examination would be forthcoming.  

Analysis

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation, the August 2010 audiometric evaluation reveals Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  The May 2011 audiometric examination reveals Level I hearing in the right ear and Level II hearing in the left ear, based on application of each of the reported findings to Table VI.  Application of the findings from each of the four audiometric evaluations to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, DC 6100 (2013).  The Board points out that none of the pure tone thresholds recorded in any of the VA examinations reflect exceptional hearing impairment, and thus 38 C.F.R. §§ 4.86(a) and 4.86(b) are not for application.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. 

In this regard, the Board observes that the August 2010 VA examination report shows that the VA examiner noted significant effects on occupation and that the impact on occupational activities was that the Veteran had hearing difficulty.  There were no effects on usual daily activities.  As the Board finds that the record contains the type of evidence regarding functional impact described by the Court, it can proceed, as follows, to consider extra-schedular consideration.  Thus, there is no violation of the holding in Martinak, supra.  

The Board has also considered the statements made by the Veteran and his friends and family regarding his difficulty in hearing in normal situations.  In effect, his impairment resulted in him not being able to communicate actively and effectively in most circumstances.  In this regard, the Court has repeatedly held that a veteran (and other observers) are competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran and his family and friends, as lay persons, are competent to describe, these statements carry probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, the Board is bound in its decisions by VA regulations.  38 U.S.C.A. § 7104(c) (2013).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study."  This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  VHA consultants have "indicated that it is well accepted in the audiological literature that the better the speech discrimination score, the better the overall result with hearing aids."  See 64 FR 25200, 25204 (May 11, 1999).  

The above findings when compared with the criteria for a higher rating for bilateral hearing loss reflect that the Veteran is properly receiving an initial noncompensable rating based on findings from the August 2010 and May 2011 audiometric testing results, which revealed that the combination of the pure tone threshold averages and speech recognition tests warranted a 0 percent rating under the applicable tables.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, and is aware that his hearing impairment has worsened over the years.  However, it must be emphasized, as indicated above, that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter.  See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2013); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected bilateral hearing loss.  There is no objective evidence revealing that his condition caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide higher ratings for more severe symptoms than currently shown by the evidence; thus, his disability picture for his bilateral hearing loss is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

Under these circumstances, the Board must conclude that the criteria for an initial compensable rating for bilateral hearing loss are not met at any point since the effective date of the grant of service connection.  As such, there is no basis for a staged rating pursuant to Fenderson, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for an initial compensable rating that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


